People v Rubi (2015 NY Slip Op 07253)





People v Rubi


2015 NY Slip Op 07253


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-09320

[*1]People of State of New York, respondent,
vMarvin Rubi, appellant.


Seymour W. James, Jr., New York, N.Y. (Michael C. Taglieri of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Morgan J. Dennehy of counsel; Amanda Regan on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Brennan, J.), dated September 29, 2014, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the Supreme Court properly denied his request for a downward departure from his presumptive designation as a level two sex offender. The defendant failed to establish that his expected deportation was, "as a matter of law, an appropriate mitigating factor" (People v Wyatt, 89 AD3d 112, 128; see People v Gillotti, 23 NY3d 841, 861; People v Leshchenko, 127 AD3d 833; People v Ciudadreal, 125 AD3d 950, 951; People v Barrett, 123 AD3d 783, 784; People v Pavia, 121 AD3d 960; People v Romero, 113 AD3d 605).
RIVERA, J.P., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court